Title: To James Madison from Edward Caffarena, 27 March 1808
From: Caffarena, Edward
To: Madison, James



Sir
Genoa 27th. March 1808

I confirm my respects of the 27th. Jany. last and have the honor of transmitting a Copy herewith.  This goes by the conveyance of Capn. Thos. B. Stevens of the Brig Hope, which has been detained several weeks at this Port in consequence of the Embargo decreed by His Imperial Majesty, but on application to the Minister at Paris has been released, notwithstanding the same Embargo still continues at Leghorn.
I have succeeded in obtaining the release of the Hope Capn. Praidy which was carried into the Gulph of Spezia by a French Privateer, and has since proceeded to Leghorn.
My exertions will never fail in trying to procure every advantage to the interest of the Citizens of the United States in these parts, and flatter myself to deserve thereby your most valuable patronage.  I have the honor to be with the most profound respect Sir Your most Obedient & most humble Servant

Edward Caffarena

